ORDER
PER CURIAM.
John Stewart (Claimant) appeals from a Final Award of the Labor and Industrial Relations Commission (Commission) which affirmed the award of the Administrative Law Judge (ALJ) allowing compensation based on permanent partial disability and denying Claimant’s claim for compensation based on permanent total disability. Claimant asserts the Commission erred in finding that Claimant is not permanently and totally disabled. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the claim of error to have no merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their own information only, setting forth the reasons for this order pursuant to Rule 30.25(b).